Citation Nr: 1117351	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-47 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim for dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1969.  He died in January 1970.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied the above claim.

In September 2010, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The issue of DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2005, the RO denied the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  The appellant did not appeal.  

2.  Evidence relevant to the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death received since the June 2005 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2005 RO decision denying the claim for DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence relevant to the claim for DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The Veteran's initial claim for DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death was denied in June 2005.  The basis of the denial was that the evidence did not show that VA medical or educational services were the proximate cause of the Veteran's death.  The RO explained that the evidence must show that fault on VA's part or an event not reasonably foreseeable proximately caused the Veteran's death.  After appropriate notice of this decision and of her appellate rights, the appellant did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Following a careful review of the evidence of record, the Board herein finds that evidence has been submitted following the RO's final decision in June 2005 that is sufficient to reopen the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death as it is "new" within the meaning of 38 C.F.R. § 3.156.  Any decision that the RO may have made with respect to the instant new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

This evidence includes a letter from a private physician dated October 2007 stating that a retrospective review of the Veteran's operative report of the surgery in October 1969 revealed disruption of two anastomosis, which appeared to cause much the of complications and "may be considered possibly due to surgical technique."  The physician further stated that there was a question of whether the two anastomoses were not secured adequately enough to allow the Veteran to heal properly.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it raises the question of whether the Veteran's VA treatment was adequate and possibly caused his death.  As the United States Court of Appeals for Veterans Claims (Court) stated in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  As new and material evidence has been presented, the claim is reopened.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The duty to notify and assist has been met to the extent necessary to reopen the claim for DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the appellant in deciding her claim to reopen at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been received, the claim for DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is reopened; the appeal is granted to this extent only.


REMAND

As noted above, new and material evidence has been received to reopen the claim for DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  After completing the necessary development, the claim must be readjudicated on a de novo basis.

An appellant may be awarded VA compensation for death caused by VA medical care in the same manner as if death were service-connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).  A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct, and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  Id.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's death.  Merely showing that a veteran received care, treatment, or examination and that he died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  

The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's death, it must be shown the hospital care, medical or surgical treatment, or examination caused the death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination with the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider should have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.  38 C.F.R. § 3.361(d)(2).  

The appellant seeks DIC pursuant to 38 U.S.C.A. § 1151, based on the VA's care relating to a surgery the Veteran underwent in October 1969.  

The medical evidence of record shows that the Veteran underwent a colon interposition for stricture of the esophagus in October 1969.  He developed post-operative complications of pneumothorax pneumonia and mediastinitis.  He was treated for these conditions, but did not improve.  He later developed abdominal and suprapubic pain and following a re-exploration, an abdominal iliocolostomy was performed.  More post-operative complications developed and the Veteran died in January 1970.

The Veteran's death certificate showed that the immediate cause of his death was bilateral bronchopneumonia with other significant factors of pelvic peritonitis and abscess formation.  The death certificate also noted status-post operation for stricture esophagus, upper portion, in October 1969.

In a June 2005 VA medical opinion, the Veteran's medical history was thoroughly reviewed and the examiner stated that the Veteran underwent a colon interposition for stricture of the esophagus and developed post-operative complications that were not related to or caused by VA medical or surgical treatment.  The examiner stated that according to the literature, reported incidence of post-operative complications range from 5 percent to 80 percent. 

In a letter from a private physician dated October 2007, the Veteran's operative report of the surgery in October 1969 was found to reveal disruption of two anastomosis, which appeared to cause much of the complications and "may be considered possibly due to surgical technique."  The physician further stated that there was a question of whether the two anastomosis were not secured adequately enough to allow the Veteran to heal properly.  The physician admitted that he did not have the actual case available to review in detail in order to confirm his opinions and they may, therefore, be challenged.  

In a VA opinion dated January 2008, the examiner stated that the Veteran died from disruption of an intra-abdominal anastomosis and subsequent complications of sepsis and pneumonia.  The examiner opined that disruption of the gastrointestinal anastomosis was a known complication of this complicated reconstruction procedure.  In addition, the complication was recognized in a timely and appropriate fashion and the VA personnel were not guilty of any medical negligence or misjudgment.  

The Board finds that another, supplemental medical opinion is necessary in order to make a determination on this matter.  The VA examiners did not offer any rationale for the opinions provided regarding whether the proximate cause of the Veteran's death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing his medical or surgical treatment or was an event which was not reasonably foreseeable such that the Board could consider and weigh it against other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The examiner merely made general statements that the developed post-operative complications that were a known complication of the surgical procedure and were not related to or caused by negligent VA medical or surgical treatment or misjudgment of the VA personnel.  As such, further opinion should be obtained on remand to correct this deficiency.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  Furthermore, the private medical opinion and the appellant's recent sworn testimony should be considered in rendering another medical opinion.

In a September 2010 statement, the appellant's representative requested that further request should be made for all relevant records, including nurse's notes, from the Veteran's period of hospitalization from September 1969 to January 1970 at the Hines VA hospital.  The representative pointed out that only surgical reports and the hospital summary are of record.  

Accordingly, the case is REMANDED for the following action:

1.  Request outstanding VA treatment records from the Hines VA hospital for the period of the Veteran's hospitalization from September 1969 to January 1970.   This should include the relevant documentation showing informed consent.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate the records, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond. 

2.  Then, make arrangements to obtain a supplemental medical opinion from the VA doctor who provided a nexus statement in January 2008; if that doctor is not available, furnish the claims file to another appropriate doctor.  The claims file must be made available to the examiner for review.   

Based on review of the record, the examiner is requested to provide opinions as to the following matters regarding the VA treatment from October 1969 to January 1970:

a.  Is it at least as likely as not (i.e., 50 percent or greater degree of probability) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination or was there an event not reasonably foreseeable?

b. If the answer to either of the above questions is in the affirmative, it at least as likely as not (i.e., 50 percent or greater degree of probability) that the fault or event not reasonably foreseeable caused or contributed substantially or materially to cause the Veteran's death in January 1970?  

In addressing these questions, the examiner should opine whether the VA hospital care or medical treatment caused the Veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care or medical treatment without the Veteran's informed consent.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner is specifically requested to comment on the October 2007 private medical opinion from Dr. R.S.A.

3.  Then, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


